Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 02 March 2022, applicant extensively amended the claims.  Independent Claim 1 is now directed to formulations embodied by Example 5 and Tables 5-6 in the Drawings.  Applicant discovered that surprisingly when the mixture of isopropyl triphenyl phosphate and partially esterified C8 – C16 phosphates and FB 152 (non-silicone anti-foaming agent) are both added to 2075-T-H (PAO-6 of 98.775%), and the formulation is contacted with 2075-T-H (mineral oil), foaming is reduced below the acceptable limit of ˂65ml foam required by MIL-PRF-17672E.   Neither of the applied prior art references to RICKS (US 2017/0267942) or HOLT et al (US 2019/0136147) contain any teaching that would suggest such an effect.
In regard to independent Claim 16, the mineral oil composition claims containing a first mineral oil having a kinematic viscosity of from about 11 to about 13 cSt at 100°C, and a second mineral having a kinematic viscosity of about 4 to about 5 cSt at 100°C, and the additive component comprising the mixture of isopropyl triphenyl phosphate and partially esterified C8 – C16 phosphates and FB 152 (non-silicone anti-foaming agent) is not taught or suggested in the prior art references.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the  examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 19, 2022